                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        MARGARET WARD, et al.,
                                                                                        Case No. 17-cv-00911-PJH
                                  8                    Plaintiffs,

                                  9               v.                                    ORDER GRANTING MOTION FOR
                                                                                        VOLUNTARY DISMISSAL WITH
                                  10       THE COUNTY OF MENDOCINO, et al.,             PREJUDICE OF DEFENDANTS
                                                                                        KINDRED AND GOODMAN AND
                                  11                   Defendants.                      VACATING HEARING
                                  12                                                    Re: Dkt. No. 142
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiffs’ motion to voluntarily dismiss defendants Kindred

                                  15   Healthcare Operating, Inc. (“Kindred”) and Kathy Louise Goodman (together the “Kindred

                                  16   Defendants”) with prejudice. Dkt. 142. The matter is fully briefed and suitable for

                                  17   decision without oral argument.1 Accordingly, the hearing set for April 17, 2019 is

                                  18   VACATED. Having read the parties’ papers and carefully considered their arguments

                                  19   and the relevant legal authority, and good cause appearing, the court hereby rules as

                                  20   follows.

                                  21          On October 2, 2018, the parties attended a mandatory settlement conference with

                                  22   Judge Beeler. See Dkt. 116. At that settlement conference, plaintiffs reached a

                                  23   settlement agreement with the Kindred Defendants, and on February 22, 2019, this court

                                  24   granted Kindred’s motion to determine that settlement was made in good faith under

                                  25

                                  26   1
                                          Although fully briefed, none of the parties provided chambers with a paper copy of the
                                  27   documents it electronically filed, in violation of Civil Local Rule 5-1(e)(7) and this court’s
                                       standing orders. The parties are reminded that “Chambers copies of each electronically-
                                  28   filed document must . . . be delivered to the Clerk's Office by noon the day following its
                                       filing.” Judge Hamilton’s Civil Pretrial Instructions ¶ A.6.
                                  1    California Code of Civil Procedure § 877.6. Dkt. 139. Plaintiffs now move the court to

                                  2    dismiss the Kindred Defendants from this action with prejudice.

                                  3           Kindred supports the motion. Dkt. 142-1 ¶ 2. Each additional defendant (other

                                  4    than Goodman, whom the parties are unable to reach) has filed a statement of non-

                                  5    opposition to the motion. Dkts. 143, 147.

                                  6           Federal Rule of Civil Procedure 41(a)(2) provides that an action may be dismissed

                                  7    at the plaintiff's request by court order “on terms that the court considers proper. . . .

                                  8    Unless the order states otherwise, a dismissal under this paragraph (2) is without

                                  9    prejudice.” Fed. R. Civ. P. 41(a)(2). “A district court should grant a motion for voluntary

                                  10   dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer some plain

                                  11   legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001).

                                  12          Given that plaintiffs have settled their claims against the Kindred Defendants, the
Northern District of California
 United States District Court




                                  13   court has determined that settlement was made in good faith under California law, and no

                                  14   defendant has opposed this motion or attempted to show that it will suffer any legal

                                  15   prejudice from the proposed dismissals, the court finds that plaintiffs’ request to dismiss

                                  16   the Kindred Defendants is proper.

                                  17          Accordingly, Kindred Healthcare Operating, Inc. and Kathy Louise Goodman are

                                  18   DISMISSED WITH PREJUDICE. The hearing set for April 17, 2019 is VACATED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 3, 2019

                                  21
                                                                                     PHYLLIS J. HAMILTON
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
